DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/924,509 filed on 07/09/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/148,305, filed on 10/01/2018.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/09/2020 has been considered and placed of record. An initialed copy is attached herewith.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, the underlined limitations of, “a processor coupled to the detection circuit and configured to generate instruction information according to the value of the voltage” lack antecedent basis as a detection circuit has not been defined previously.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,734,830. Although the claims at issue are not identical, they are not patentably distinct from each other because a terminal is also an electronic device and thus claims in the present application are broader in scope and are clearly anticipated by claims of the ‘830 patent.
Rearranging the wording of the claims or using interchangeable terms in the claim language would not make the instant application and the ‘830 patent not patentably distinct.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detection circuit" in line 4.  There is insufficient antecedent basis for this underlined limitation in the claim.
Claims 2-5 depend either directly or indirectly from claim 1 and therefore inherit the same deficiencies from their parent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7,9-11,13-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., (Fischer) US 20030054703 in view of Kutkut et al., (Kutkut) US 20040189251.
Regarding claims 1,6,10,15, and 18: Fischer discloses and shows in Figs. 1-13:s An electronic device(10)(Fig. 1), comprising: a receiver(48) configured to obtain a value of a voltage between a positive electrode and a negative electrode of a battery(18); a processor(20) coupled to a detection circuit(as performed by charging system ¶[0035]) and configured to generate instruction information according to the value of the voltage, wherein the instruction information comprises an instruction for a charger(16) to output an output voltage of K times the value of the voltage to a conversion circuit(as implemented by USB host 22 via 12 and 16) coupled to the processor(20), and wherein K is a conversion coefficient with a fixed conversion ratio, a constant value, and a real number greater than one( as understood in the art since the USB system is a 5V output and the battery is a Lithium-ion most likely with a nominal voltage of 2.4V-4.2V; see ¶[0032], note- this 5V USB output is at least 1 or more n times(n=K) the voltage of the battery 18). Fischer further teaches comprising a memory (Ram 42; Flash memory 44; see Fig. 1)(as per claims 15 & 18) and a processor (20) coupled to the memory(42 and 44 are coupled to microprocessor as shown in Fig. 1).
Fischer further teaches that the charging mode supported by the charger (22) comprises a fast charging mode(see Figs 9-12; ¶[0044],[0057]-[0063],[0066]-[0068] & [0078]-[0081]) that uses  a connection cable(note- The USB interface is configured to connect to a USB port via a USB cable; see abstract)(as per claims 6 and 10).
However, Fischer does not expressly teach the limitations of: 
wherein the conversion circuit is configured to: convert an output current received from the charger into K times the output current; and convert the output voltage received from the charger into 1/K times the output voltage to charge the battery.
Kutkut discloses factual evidence of, wherein the conversion circuit(buck converter)(as shown in Fig. 14 and ¶[0047]-[0048]) is configured to: convert an output current received from the charger into K times the output current; and convert the output voltage received from the charger into 1/K times the output voltage to charge the battery(note in a buck converter, the output voltage is 1/K times the input voltage with K>1 and since current and voltage are inversely proportional, this necessary implies the output current being K times the input current).
Fischer and Kutkut are battery charger analogous art. It would have been obvious to one having ordinary skill in the art to include, a DC-DC conversion circuit that is configured to: convert an output current received from the charger into K times the output current; and convert the output voltage received from the charger into 1/K times the output voltage to charge the battery, as recited, into the electronic device of Fischer in order to ensure safety for the battery by ensuring that the battery charging is performed at the proper levels and thereby improving the overall safety charging system.
Accordingly claims 1,6,10,15, and 18 would have been obvious.
Regarding claims 2,7,11,16, and 19 Fischer in view of Kutkut discloses all the claimed invention as set forth and discussed above in claims 1,6,10,15, and respectively claim 18.  Fischer inherently further discloses, wherein the processor(20) is further configured to: compare the value of the voltage(voltage of the charging device 16) with a first preset threshold(safe voltage charging for the battery 18) to obtain a comparison result(note microprocessor are inherently provided with arithmetic unit, comparators among other circuitry and electronics); and generate the instruction information according to the comparison result.
Regarding claims 4,13, Fischer in view of Kutkut discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 10. Kutkut further discloses, wherein the instruction information further comprises an instruction for the charger(buck converter of Kutkut as shown in Fig. 14 which provide an output of 1/K times the input voltage) to adjust an output current (by a factor of K since the current and voltage are inversely proportional in the DC-DC buck converter circuit).
Regarding claims 5 and 14, Fischer in view of Kutkut discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 10. Fischer further discloses, wherein the conversion circuit(as modified by Kutkut; see buck converter of Kutkut as shown in Fig. 14) is further configured to: receive the output current from the charger(16); and 20Atty. Docket No. 4657-35901 (84758303US17) receive the output voltage from the charger(note-the communication of voltages and currents are discussed and described by Fischer as shown in Figs. 9-12B).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, patentability exists at least in part with the claimed limitations of, “wherein the processor is further configured to: send a break connection notification in response to detecting that the value of the voltage reaches a second preset threshold; and break an electrical coupling to the charger according to the break connection notification”.
Claims 8,12,17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 20, 2022